Citation Nr: 1550074	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  13-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for chronic adjustment disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982, September 1990 to May 1991, and February 2003 to October 2003, in addition to additional inactive service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at an April 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for an adequate psychiatric examination, to obtain treatment records, and to develop the issue of entitlement to a total disability rating due to individual unemployability.  

Adjustment Disorder

First, with respect to the issue of a new examination, the Board acknowledges that VA provided the Veteran with a very recent psychiatric examination.  The November 2015 examiner, however, specifically disclaimed review of the Veteran's physical claims folder, and indicated that she reviewed only the electronic claims files located in the Veterans Benefits Management System (VBMS), as well as separate electronic records that are not before the Board, but which are found in VA's Computerized Patient Record System (CPRS).  The lack of review of the claims file does not the examination necessarily inadequate, but in light of that fact, the examiner's failure to adequately discuss the Veteran's history of disability prevents the Board from assessing the adequacy of the examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Additionally, even if the examiner had all relevant VA treatment records before her at the time of the examination, she was not privy to the private treatment records that are in the claims folder and are not found in any of the electronic databases she reviewed.  

Further, and more importantly, the examiner's professed opinion that the Veteran's disability manifested in "[o]ccupational and social impairment with reduced reliability and productivity" was not supported by any rationale.  See id. at 302 (holding that a medical opinion not based on sound reasoning is not probative). 

On remand the AOJ must also associate with the record all relevant records for treatment occurring since January 2014, which are the latest records available in either the Virtual VA or VBMS systems.  The Board has reason to believe that such additional records exist, in that the Veteran testified at his April 2014 hearing that he was receiving continued VA treatment; an August 2013 interdisciplinary note from the Veteran's psychiatrist indicated that the Veteran was a "regular consumer of psychiatric services" at VA; and the November 2015 VA examiner referenced review of the Veteran's CPRS records, of which the Board does not have access.  The Board is unable to adjudicate the appeal without consideration of the complete record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran referenced vocational rehabilitation in his April 2014 hearing; unfortunately, the transcript of those proceedings was not clear as to whether he had sought vocational rehabilitation through VA, or whether that statement was in reference to vocational rehabilitation with the State of South Carolina documented in the Veteran's Social Security records.  VA must determine whether a VA Vocational Rehabilitation folder exists, and if it does, must associate those records with the claims file.

Finally, the Board notes that the AOJ has not reconsidered and readjudicated the increased rating appeal in light of that examination report, and thus has not complied with applicable regulations governing due process.  The Board acknowledges the November 2015 rating decision that considered the November 2015 examination report, but that decision merely addresses the content of the examination report, and does not purport to address the entirety of the period on appeal.  

Total Disability Rating

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability.  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not worked since 2009, and attributes that unemployment to, in part, his service-connected psychiatric disability, as well as his service-connected physical disabilities.

The Veteran is service-connected for numerous disabilities, and currently in receipt of a combined disability rating of 70 percent.  As such, he meets the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2015) for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

Thus, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has been raised, and must be considered on remand.

Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the pending appeal for an increased rating for adjustment disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all current VA treatment records created from January 2014 to the present, to include (but not necessarily limited to) any records from this period that are stored within CPRS.  

2.  If the Veteran participated in Vocational Rehabilitation through VA, obtain the relevant rehabilitation records and associate them with the record. 

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner is to be provided access to the entire record, and he or she must specify in the report the sources reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

4.  Perform all development necessary for the proper consideration of the Veteran's TDIU claim, to include, if obtaining an opinion concerning the impact of the Veteran's service-connected disabilities (adjustment disorder and left knee replacement with scar) on his ability to maintain substantially gainful employment.  If necessary, obtain a Social and Industrial survey.

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

